Citation Nr: 0726536	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right hemicolectomy surgery.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1941 to July 
1945, and from September 1948 to June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.      


FINDINGS OF FACT

1.	The record indicates that the veteran provided informed 
consent for abdomen surgery to remove a polyp from his colon.  

2.	The preponderance of the medical evidence of record 
indicates that the umbilical or ventral incisional hernia 
that resulted from the veteran's abdomen surgery was a 
reasonably foreseeable complication of his surgery.  

3.	The preponderance of the medical evidence of record 
indicates that VA medical care the veteran received for an 
abdominal disorder was not negligent or faulty.  


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for residuals of right hemicolectomy 
surgery, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an abdominal 
disorder under 38 U.S.C.A. § 1151.  In the interest of 
clarity, the Board will initially discuss whether this claim 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate his claim.  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim in December 2003.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA has not notified the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
and Mayfield, supra.  Nevertheless, the Board finds that any 
presumed prejudice incurred by the veteran as a result of 
this incomplete notice has been rebutted by the record, and 
that proceeding with a final decision is appropriate here.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be further detailed 
below, the veteran's claim will be denied.  No disability 
evaluation or effective date will be assigned therefore.  As 
such, the veteran has not been prejudiced by the lack of 
notice on these matters.  

The Board finds that VA satisfied VCAA notification 
requirements here despite the incomplete notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And the RO sought and received in August 2003 
an expert medical opinion from a specialist with VA Medical 
Center, Detroit, Michigan.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

        II.  The Merits of the Veteran's Claim Under 38 U.S.C.A. 
§ 1151

The veteran maintains that VA medical negligence caused him a 
current umbilical (or ventral) incisional hernia.  He 
maintains that the hernia then caused him a belly button 
deformity, anxiety, and a sleep disorder.  

The veteran contends that VA's medical negligence stems from 
the following simple fact - he did not provide informed 
consent for a September 1999 right hemicolectomy surgery that 
caused his umbilical hernia.    

	Background   

VA medical personnel found a polyp on the veteran's colon as 
early as December 1998.  As late as September 22, 1999, VA 
personnel tried to remove the polyp endoscopically via 
colonoscopic polectomy.  But that procedure proved 
ineffective due to the location of the polyp.  

To remove the polyp, VA performed abdominal surgery on the 
veteran on September 23, 1999.  By median laparotomy, VA 
surgeons removed the polyp (which proved non-cancerous), did 
a resection of the veteran's colon, removed 20 cm. of the 
veteran's colon, and removed "accessory spleen" (i.e., VA 
surgeons performed a right hemicolectomy).   

VA medical records show that, as a residual of the 
hemicolectomy, the veteran currently has a ventral (or 
umbilical) incisional hernia.  

In August 2001, the veteran claimed entitlement to service 
connection under 38 U.S.C.A. § 1151 for the residuals of his 
surgery.  He based his contention on the following theory - 
although he consented to the September 22, 1999 colonoscopy, 
he did not consent to the September 23, 1999 laparotomy and 
hemicolectomy that ultimately caused his residuals.    

For the reasons set forth below, the Board disagrees with his 
claim.  

	Legal Authority 

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 .

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).  

In this matter, the medical evidence makes clear that the 
veteran has an additional disability as a result of VA 
medical care - VA medical records, and the August 2003 VA 
medical opinion, note that the veteran incurred a ventral or 
umbilical incisional hernia as a result of the right 
hemicolectomy the veteran underwent on September 23, 1999.  
What is at dispute here is whether this additional disability 
arose from negligence.  

The crux of the veteran's negligence claim hinges on 38 
C.F.R. § 3.361(d)(1)(ii) - he maintains that he did not give 
VA informed consent for his right hemicolectomy, and that, 
therefore, VA was negligent here.
 
The code makes clear that failure to secure informed consent 
can be negligence.  See 38 C.F.R. § 3.361(d)(1)(ii) (2006) 
(stating that one way to establish negligence on the part of 
VA in furnishing medical care is to show that the medical 
care caused the veteran's disability and "VA furnished the 
hospital care ... without the veteran's ... informed 
consent."); see, e .g., Murrey v. United States, 73 F.3d 
1448, 1451 (7th Cir.1996) ("Failing to advise ... of the 
risks of a medical procedure ... is classified as a tort of 
negligence...."); Keir v. United States, 853 F.2d 398, 411 
(6th Cir.1988) (stating that claim of absence of informed 
consent is a negligence claim).  

Under 38 C.F.R. § 17.32(c), VA is obligated to provide for 
informed consent regarding medical procedures and treatments.  
The practitioner, who has primary responsibility for the 
patient or who will perform the particular procedure or 
provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  Id.  

	Analysis

Following a review of the record, and of the legal authority 
pertaining to this narrow issue, the Board finds that the 
veteran's claim must fail - the record is clear that he 
provided VA with informed consent prior to the September 23, 
1999 surgery.  This is demonstrated in VA medical records 
pertaining to the surgery, and in the August 2003 medical 
expert opinion from the VA specialist.    

The VA records show that, as early as December 1998, the 
veteran had in his colon the polyp ultimately removed on 
September 23, 1999.  These records show that at least two 
biopsies indicated the polyp to be benign.  These records 
also show that, due to the polyp's location, complete removal 
via endoscope was not possible.  

On September 22, 1999, the veteran signed a consent form 
noting "colonoscopy and other indicated procedures."  This 
form did not specify the "other procedures" ultimately 
performed - the median laparotomy and the right hemicolectomy 
- or the umbilical hernia complication of the surgery.   

But medical records dated later demonstrate that the veteran 
provided informed consent to VA.  In a form signed by the 
veteran's physician on September 23, 1999, the right 
hemicolectomy is noted.  This form noted that the physician 
discussed this procedure with the veteran, who, according to 
the physician, appeared alert, capable of decision making, 
and who consented freely without fraud, duress, or coercion.  
In a form signed by the veteran, also on September 23, 1999, 
the right hemicolectomy is noted "for excision of mass[.]"  
This form noted explanation of possible alternative methods 
of treatment, risks involved, and possible complications.  
And in a form signed by a treating nurse later on September 
23, 1999, it is noted that the veteran consented to the 
"plan."    

Based on this evidence, the August 2003 VA examiner found 
informed consent in this matter.  He noted these records, and 
noted that the veteran was wearing his glasses in the 
hospital on the night of his surgery, even though the veteran 
stated in his claim that, although he signed the consent 
form, he did not understand the form as he was not wearing 
his glasses.  

As such, the Board finds that the preponderance of the 
evidence supports the RO's finding that the veteran provided 
informed consent here.  The record supports the conclusion 
that VA hospital personnel in this matter explained in an 
understandable manner the nature of a proposed procedure or 
treatment, the expected benefits, reasonably foreseeable 
associated risks, and complications or side effects.  See 38 
C.F.R. § 17.32(c).  The record does not support the 
contention that negligence resulted in this matter due to the 
absence of informed consent for the surgery.  See 38 C.F.R. § 
3.361(d)(1)(ii).  

Parenthetically, the August 2003 examiner stated generally 
that the veteran's surgery did not deviate from the standard 
of care, did not reflect carelessness, negligence, lack of 
skill, error in judgment, or similar fault.  He found the 
residuals of the veteran's surgery to be reasonably 
foreseeable.  And he found the veteran's operation clinically 
indicated in that the surgeon found a 1 1/2 cm adenomatous 
lesion that could not be removed by colonoscopy.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

As there is no medical evidence showing that VA treatment the 
veteran received was faulty or negligent (or lacked informed 
consent), the record lacks competent evidence supporting the 
veteran's 1151 claim.  38 U.S.C.A. § 1151.  The benefit-of-
the-doubt rule does not apply therefore, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's statements 
here.  While these statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of right hemicolectomy surgery is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


